

EXHIBIT 10.6
EXECUTION VERSION


AGREEMENT FOR SECURITY

 
(COPYRIGHTS)
 
WHEREAS, dated July 30, 2010, made by Frederick’s of Hollywood Group Inc., a New
York corporation (“Grantor”), FOH Holdings, Inc., a Delaware corporation (the
“Parent”), Frederick’s of Hollywood, Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail
Order” and together with Grantor, the Parent, Frederick’s and Stores,
individually, a “Borrower”, and collectively, the “Borrowers”) holds all right,
title and interest in the copyrights listed on the annexed Schedule 1A, which
copyrights are registered or applied for in the United States Copyright Office
(the “Copyrights”);
 
WHEREAS, Borrower has entered into a Security Agreement, dated July 30, 2010 (as
amended or otherwise modified from time to time, the “Security Agreement”), in
favor of Hilco Brands, LLC, as agent for certain lenders (the “Agent”);
 
WHEREAS, pursuant to the Security Agreement, Borrower has granted to the Agent
for the benefit of the lenders a continuing security interest in all right,
title and interest of Borrower in, to and under the Copyrights and all
applications and registrations thereof and therefore, and all proceeds thereof,
including, without limitation, any and all causes of action which may exist by
reason of infringement thereof and any and all damages arising from past,
present and future violations thereof (the “Collateral”), to secure the payment,
satisfaction, performance and observance of the Obligations (as such terms are
defined in the Security Agreement);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower does grant to the Agent for the
benefit of the lenders a continuing security interest in the Collateral to
secure the prompt payment, satisfaction, performance and observance of the
Obligations.
 
Borrower does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Agreement for Security to be duly
executed by its officer thereunto duly authorized as of July 30, 2010
 

 
BORROWERS:
     
FREDERICK’S OF HOLLYWOOD GROUP INC.
     
By:
/s/ Thomas Rende
   
Name: Thomas Rende
   
Title:  Chief Financial Officer
     
FOH HOLDINGS, INC.
     
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:  Chief Financial Officer
     
FREDERICK’S OF HOLLYWOOD, INC.
     
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:  Chief Financial Officer
     
FREDERICK’S OF HOLLYWOOD STORES, INC.
     
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:  Chief Financial Officer
     
HOLLYWOOD MAIL ORDER, LLC
     
By:
FOH Holdings, Inc., its Manager
           
By:
/s/ Thomas Rende
     
Name:  Thomas Rende
     
Title:  Chief Financial Officer

 

 
2

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
ss.:
COUNTY OF NEW YORK
 
On this 30th day of July, 2010, before me personally came Thomas Rende, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the Chief Financial Officer of
Frederick’s of Hollywood Group Inc., a New York corporation, and that he
executed the foregoing instrument in the firm name of Frederick’s of Hollywood
Group Inc., and that he had authority to sign the same, and he acknowledged to
me that s/he executed the same as the act and deed of said firm for the uses and
purposes therein mentioned.



 
/s/ Marci J. Frankenthaler
 
Marci J. Frankenthaler
 
Notary Public – State of New York
 
No. 02FR5048905
 
Qualified in Westchester County
 
Certificate Filed in New York County
 
My Commission Expires September 5, 2013



STATE OF NEW YORK
ss.:
COUNTY OF NEW YORK
 
On this 30th day of July, 2010, before me personally came Thomas Rende, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the Chief Financial Officer of
FOH Holdings, Inc., a Delaware corporation, and that he executed the foregoing
instrument in the firm name of FOH Holdings, Inc., and that he had authority to
sign the same, and he acknowledged to me that s/he executed the same as the act
and deed of said firm for the uses and purposes therein mentioned.



 
/s/ Marci J. Frankenthaler
 
Marci J. Frankenthaler
 
Notary Public – State of New York
 
No. 02FR5048905
 
Qualified in Westchester County
 
Certificate Filed in New York County
 
My Commission Expires September 5, 2013

 

 
3

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
ss.:
COUNTY OF NEW YORK
 
On this 30th day of July, 2010, before me personally came Thomas Rende, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the Chief Financial Officer of
Frederick’s of Hollywood, Inc., a Delaware corporation, and that he executed the
foregoing instrument in the firm name of Frederick’s of Hollywood, Inc., and
that he had authority to sign the same, and he acknowledged to me that s/he
executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.



 
/s/ Marci J. Frankenthaler
 
Marci J. Frankenthaler
 
Notary Public – State of New York
 
No. 02FR5048905
 
Qualified in Westchester County
 
Certificate Filed in New York County
 
My Commission Expires September 5, 2013



STATE OF NEW YORK
ss.:
COUNTY OF NEW YORK
 
On this 30th day of July, 2010, before me personally came Thomas Rende, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the Chief Financial Officer of
Frederick’s of Hollywood Stores, Inc., a Nevada corporation, and that he
executed the foregoing instrument in the firm name of Frederick’s of Hollywood
Stores, Inc., and that he had authority to sign the same, and he acknowledged to
me that s/he executed the same as the act and deed of said firm for the uses and
purposes therein mentioned.



 
/s/ Marci J. Frankenthaler
 
Marci J. Frankenthaler
 
Notary Public – State of New York
 
No. 02FR5048905
 
Qualified in Westchester County
 
Certificate Filed in New York County
 
My Commission Expires September 5, 2013

 

 
4

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
ss.:
COUNTY OF NEW YORK
 
On this 30th day of July, 2010, before me personally came Thomas Rende, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is the Chief Financial Officer of
Hollywood Mail Order, LLC, a Nevada limited liability company, and that he
executed the foregoing instrument in the firm name of Hollywood Mail Order,
LLC., and that he had authority to sign the same, and he acknowledged to me that
s/he executed the same as the act and deed of said firm for the uses and
purposes therein mentioned.



 
/s/ Marci J. Frankenthaler
 
Marci J. Frankenthaler
 
Notary Public – State of New York
 
No. 02FR5048905
 
Qualified in Westchester County
 
Certificate Filed in New York County
 
My Commission Expires September 5, 2013

 

 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE 1A TO AGREEMENT FOR SECURITY
(COPYRIGHTS AND COPYRIGHT APPLICATIONS)
 
1.
 
CLASS:
 
TX (Textual Works)
   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
March 26, 1991
   
REGISTRATION NUMBER:
 
TX-3-055-731
   
CREATED:
 
1991
   
PUBLICATION DATE:
 
February 25, 1991
   
NEW MATTER:
 
New textual and pictorial material and compilation of previous publication
material.
   
NOTES:
 
Catalog
   
PREVIOUS REGISTRATION:
 
Prev. reg.
         
2.
 
CLASS:
 
TX (Textual Works)
   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
May 29, 1987
   
REGISTRATION NUMBER:
 
TX-2-083-789
   
PUBLICATION DATE:
 
December 1, 1986
   
NEW MATTER:
 
compilation and additions
   
REGISTRATION DEPOSIT:
 
61 p.
         
3.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
May 20, 1991
   
REGISTRATION NUMBER:
 
TX-3-068-104
   
ISSUE:
 
Vol. 59, Issue No. 334
   
PUBLICATION DATE:
 
June 6, 1988
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242.
   
MISCELLANEOUS:
 
Issue ti.:  Summer fashion sale.
         
4.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
April 15, 1991
   
REGISTRATION NUMBER:
 
TX-3-083-055
   
ISSUE:
 
Vol. No. 73, issue no. 362
   
PUBLICATION DATE:
 
March 25, 1991
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood.
   
NOTES:
 
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242.
         
5.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
January 27, 1992
   
REGISTRATION NUMBER:
 
TX-3-229-421
   
ISSUE:
 
Vol. 76, issue no. 369
   
PUBLICATION DATE:
 
November 25, 1991
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
 
  
IMPRINT:
  
Hollywood: Frederick’s of Hollywood

 
 
6

--------------------------------------------------------------------------------

 
 

   
NOTES:
 
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
         
6.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
July 24, 1992
   
REGISTRATION NUMBER:
 
TX-3-353-063
   
ISSUE:
 
Vol. 79, issue no. 373
   
PUBLICATION DATE:
 
March 30, 1992
   
NEW MATTER:
 
additions and compilation.
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
         
7.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
December 14, 1992
   
REGISTRATION NUMBER:
 
TX-3-445-761
   
ISSUE:
 
Vol. 81, issue no. 378
   
PUBLICATION DATE:
 
August 10, 1992
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
         
8.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
February 9, 1993
   
REGISTRATION NUMBER:
 
TX-3-468-373
   
ISSUE:
 
Vol. 81, issue no. 379
   
PUBLICATION DATE:
 
September 14, 1992
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood:  Frederick’s Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency varies.  Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
         
9.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
January 11, 1993
   
REGISTRATION NUMBER:
 
TX-3-458-894
   
ISSUE:
 
Vol. 82, no. 380
   
PUBLICATION DATE:
 
October 29; 1992
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency varies.  Subtitle on later issues: An. Intimate Experience Description
based on: Vol. 34, issue no. 242
         
10.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 22, 1993
   
REGISTRATION NUMBER:
 
TX-3-504-897
   
ISSUE:
 
Vol. 83, no. 381
   
PUBLICATION DATE:
 
February 25, 1993
   
NEW MATTER:
 
additions and compilation
 
  
PUB FREQUENCY:
  
Other

 
 
7

--------------------------------------------------------------------------------

 
 

   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162.0401 = Frets
   
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
         
11.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
April 23, 1993
   
REGISTRATION NUMBER:
 
TX-3-589-965
   
ISSUE:
 
Vol. 84; issue no. 383
   
PUBLICATION DATE:
 
April 5, 1993
   
NEW MATTER:
 
additions and compilation
   
PUBLICATION DATE:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
(C.O. corres.)
         
12.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
September 8, 1993
   
REGISTRATION NUMBER:
 
TX-M40-936
   
ISSUE:
 
Vol. 84, issue no. 384
   
PUBLICATION DATE:
 
May 10, 1993
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
         
13.
 
CLASS:
 
TX (Textual Works)
   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
August 9, 1990
   
REGISTRATION NUMBER:
 
TX-2-894-818
   
PUBLICATION DATE:
 
November 27, 1989
   
NOTES:
 
Catalog
         
14.
 
CLASS:
 
TX (Textual Works).
   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
August 9, 1990
   
REGISTRATION NUMBER:
 
TX-2-894-819
   
CREATED:
 
1989
   
PUBLICATION DATE:
 
June 4, 1990
   
NOTES:
 
Catalog
         
15.
 
CLASS:
 
TX (Textual Works)
   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
August 9, 1990
   
REGISTRATION NUMBER:
 
TX-2-894-820
   
PUBLICATION DATE:
 
July 9, 1990
   
NOTES:
 
Catalog
         
16.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
  
CLASS:
  
TX (Textual Works)

 
 
8

--------------------------------------------------------------------------------

 
 

   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
December 17, 1990
   
REGISTRATION NUMBER:
 
TX-2-973-520
   
PUBLICATION DATE:
 
November 26, 1990
   
NEW MATTER:
 
additions and compilation
   
NOTES:
 
Catalog
         
17.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
June 1, 1987
   
REGISTRATION NUMBER:
 
TX-2-095-037
   
ISSUE:
 
Vol. 51, issue no. 317
   
PUBLICATION DATE:
 
August 11, 1986
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Spectacular! 40th anniversary of beauty and fashion
         
18.
 
APPLICATION TITLE:
 
Summer fashion sale.
   
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 7, 1988
   
REGISTRATION NUMBER:
 
TX-2-277-414
   
ISSUE:
 
Vol. no. 54, issue no. 325
   
PUBLICATION DATE:
 
July 13, 1987
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Version no. 7500
         
19.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 7, 1988
   
REGISTRATION NUMBER:
 
TX-2-282-497
   
ISSUE:
 
Vol. no. 55, issue no. 326
   
PUBLICATION DATE:
 
August 10, 1987
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Version no. 7600. Issue ti.: Frederick’s of Hollywood, an Intimate Experience.
         
20.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
August 18, 1988
   
REGISTRATION NUMBER:
 
TX-2-374-563
   
ISSUE:
 
Vol. no. 51, issue no. 318
   
PUBLICATION DATE:
 
September 15;1986
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
 
  
NOTES:
  
Frequency unknown. Description based on: Vol. 34, issue no. 242

 
 
9

--------------------------------------------------------------------------------

 
 

   
MISCELLANEOUS:
 
Version no. 6700. Issue ti.: Christmas magic.
         
21.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
September 9, 1988
   
REGISTRATION NUMBER:
 
TX-2-364-387
   
ISSUE:
 
Vol. no. 51, issue no. 319
   
PUBLICATION DATE:
 
October 20, 1986
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Version no. 6800. Issue ti.: Christmas as special as you!
         
22.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 29, 1989
   
REGISTRATION NUMBER:
 
TX-2-525-172
   
ISSUE:
 
Vol. 60, issue no. 338
   
PUBLICATION DATE:
 
October 17, 1988
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Version no. 8800.  Issue ti.: Happy holidays!
         
23.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 29, 1989
   
REGISTRATION NUMBER:
 
TX-2-675-429, TX-2-533-225
   
ISSUE:
 
Vol. 61, issue no. 339
   
PUBLICATION DATE:
 
November 28, 1988
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood:  Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Version no. 9100.  Issue ti.: Sale.
         
24.
 
APPLICATION TITLE:
 
Happy Holidays!
   
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
October 31, 1989
   
REGISTRATION NUMBER:
 
TX-2-675-597
   
ISSUE:
 
Vol. no. 60, issue no. 338
   
PUBLICATION DATE:
 
October 17, 1988
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
         
25.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
September 22, 1988
 
  
REGISTRATION NUMBER:
  
TX-2-759-322

 

 
10

--------------------------------------------------------------------------------

 
 

   
ISSUE:
 
Vol. 60, no. 337
   
PUBLICATION DATE:
 
September 12, 1988
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
         
26.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
October 18, 1989
   
REGISTRATION NUMBER:
 
TX-2-727-721
   
ISSUE:
 
Vol. 62, no. 340
   
PUBLICATION DATE:
 
January 16, 1989
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34; issue no. 242
   
MISCELLANEOUS:
 
(C. O. corres.)
         
27.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
August 9, 1990
   
REGISTRATION NUMBER:
 
TX-2-883-506
   
ISSUE:
 
Vol. 65, no. 348
   
PUBLICATION DATE:
 
October 16, 1989
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34; issue no. 242
         
28.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
April 11, 1978
   
REGISTRATION NUMBER:
 
TX-48-091
   
ISSUE:
 
Vol. 32, issue no. 217
   
PUBLICATION DATE:
 
December 5, 1977
   
IN NOTICE YEAR:
 
1978
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 32; issue no. 217, December 5,
1977
   
MISCELLANEOUS:
 
Issue ti.: Save.
         
29.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
July 24,1978
   
REGISTRATION NUMBER:
 
TX-72-624
   
ISSUE:
 
Vol. 32, no. 218
   
PUBLICATION DATE:
 
January 20, 1978
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
   
MISCELLANEOUS:
 
Issue ti.: The Label makes the difference.
         
30.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
  
CLASS:
  
TX (Textual Works)

 
 
11

--------------------------------------------------------------------------------

 
 

   
REGISTRATION DATE:
 
December 4, 1978
   
REGISTRATION NUMBER:
 
TX-205-088
   
ISSUE:
 
Vol. 32, issue no. 226
   
PUBLICATION DATE:
 
September 15, 1978
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
   
MISCELLANEOUS:
 
Issue ti.: Be wildly romantic!!!
         
31.
 
APPLICATION TITLE:
 
Frederick’s on sale.
   
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 7, 1979
   
REGISTRATION NUMBER:
 
TX-203-347
   
ISSUE:
 
Vol. 33, no. 228
   
PUBLICATION DATE:
 
December 5, 1978
   
NEW MATTER:
 
editorial comment and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0016-0520 = Freedom at issue.
   
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
         
32.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 8, 1979
   
REGISTRATION NUMBER:
 
TX-204-564
   
ISSUE:
 
Vol. 33, no. 229
   
PUBLICATION DATE:
 
January 18, 1979
   
NEW MATTER:
 
editorial comment and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0016-0520 = Freedom at issue.
   
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
         
33.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
November 1, 1979
   
REGISTRATION NUMBER:
 
TX-356-662
   
ISSUE:
 
Vol. 33, no. 233
   
PUBLICATION DATE:
 
June 6, 1979
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
   
MISCELLANEOUS:
 
Issue ti.:  Better buy now! Save now, save now
         
34.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
October 29, 1979
   
REGISTRATION NUMBER:
 
TX-354-315
   
ISSUE:
 
Vol. 33, issue no. 235
   
PUBLICATION DATE:
 
August 1, 1979
   
NEW MATTER:
 
editorial comment and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0016-0520 = Freedom at issue.
 
  
NOTES:
  
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.

 
 
12

--------------------------------------------------------------------------------

 
 

   
MISCELLANEOUS:
 
Issue ti.:  How to get your man and keep him!
         
35.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
July 15, 1983
   
REGISTRATION NUMBER:
 
TX-1-152-466
   
ISSUE:
 
Vol. 36, issue no. 266
   
PUBLICATION DATE:
 
additions and compilations
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.:  Sale, sale, sale, buy now!: It’s worth every thrill.
         
36.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
September 29, 1983
   
REGISTRATION NUMBER:
 
TX-1-237-999
   
ISSUE:
 
Vol. 40, issue no. 279
   
PUBLICATION DATE:
 
September 15, 1983
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.:  Fall fantasies for you and your lover.  (C. O. corres.)
         
37.
 
APPLICATION TITLE:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
July 2, 1984
   
REGISTRATION NUMBER:
 
TX-1-380-803
   
ISSUE:
 
Vol. 38, issue no. 276
   
PUBLICATION DATE:
 
June 10, 1983
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Sultry summer savings!
         
38.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
December 2, 1985
   
REGISTRATION NUMBER:
 
TX-1-706-524
   
ISSUE:
 
Vol. 38, issue no. 291
   
PUBLICATION DATE:
 
September 17, 1984
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: The Glamour of Hollywood holidays is yours! : catalog no. 4601.
         
39.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
December 2, 1985
   
REGISTRATION NUMBER:
 
TX-1-733-066
   
ISSUE:
 
Vol. 40, issue no. 298
   
PUBLICATION DATE:
 
January 18, 1985
 
  
NEW MATTER:
  
additions and compilation

 
 
13

--------------------------------------------------------------------------------

 
 

   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Sizzling sexy.
         
40.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
December 2, 1985
   
REGISTRATION NUMBER:
 
TX-1-713-998
   
ISSUE:
 
Vol. 42, issue no. 301
   
PUBLICATION DATE:
 
June 10, 1985
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Sale-a-brate : catalog no. 5401.
         
41.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
May 30, 1986
   
REGISTRATION NUMBER:
 
TX-1-846-894
   
ISSUE:
 
Vol. 47, no. 310
   
PUBLICATION DATE:
 
December 9, 1985
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
         
42.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
May 30;1986
   
REGISTRATION NUMBER:
 
TX-1-838-969
   
ISSUE:
 
Vol. 48, issue no. 311
   
PUBLICATION DATE:
 
January 20, 1986
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242  Issue ti.: The
Best kept secrets of sex appeal.
         
43.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
December 4, 1978
   
REGISTRATION NUMBER:
 
TX-485-679
   
ISSUE:
 
Vol. 32, issue no. 224
   
PUBLICATION DATE:
 
August 1, 1978
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
   
MISCELLANEOUS:
 
Issue ti.: Action! Take, love! thrills! ecstasy! (C.O. corres.)
         
44.
 
APPLICATION TITLE:
 
Break out .. . the news . now!
   
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
October 5, 1979

 
 
14

--------------------------------------------------------------------------------

 
 

   
REGISTRATION NUMBER:
 
TX-396-541
   
ISSUE:
 
Vol. 33, issue no. 231
   
ISSUE DATE:
 
July 10, 1979
   
PUBLICATION DATE:
 
April 11, 1979
   
NEW MATTER:
 
photos and artwork
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown.  Description based on:  Vol. 32, issue no. 217, December 5,
1977.
   
MISCELLANEOUS:
 
(C.O. corres.)
         
45.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
November 30;1979
   
REGISTRATION NUMBER:
 
TX-419-642
   
ISSUE:
 
Vol. 33, issue no. 237
   
PUBLICATION DATE:
 
September 21, 1979
   
NEW MATTER:
 
photos and artwork
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown.  Description based on: Vol. 32, issue no. 217, December 5,
1977.
   
MISCELLANEOUS:
 
Issue ti.: Frederick’s special report, how to do it for the holidays.  (C.O.
corres.)
         
46.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
July 16, 1980
   
REGISTRATION NUMBER:
 
TX-509-248
   
ISSUE:
 
Vol. 34, issue no. 239
   
PUBLICATION DATE:
 
December 5, 1979
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood:  Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Better buy now! : Sale, more for less.
         
47.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
July 18, 1980
   
REGISTRATION NUMBER:
 
TX-511-877
   
ISSUE:
 
Vol. 34, issue no. 240
   
PUBLICATION DATE:
 
January 21, 1980
   
NEW MATTER:
 
photos and artwork
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood:  Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Summer love : how to get it by spring.
         
48.
 
 CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
December 29, 1980
   
REGISTRATION NUMBER:
 
TX-646-970
   
ISSUE:
 
Vol. 34, issue no. 248
   
PUBLICATION DATE:
 
September 23, 1980
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
  
MISCELLANEOUS:
  
Issue ti.: Follow me, surrender to Frederick’s.

 

 
15

--------------------------------------------------------------------------------

 
 
49.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 5, 1981
   
REGISTRATION NUMBER:
 
TX-641-660
   
ISSUE:
 
Vol. 35, issue no. 251
   
PUBLICATION DATE:
 
January 23, 1981
   
NEW MATTER:
 
photos and artwork
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: I’ve got my man! You deserve yours!
         
50.
 
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
June 8, 1981
   
REGISTRATION NUMBER:
 
TX-707-738
   
ISSUE:
 
Vol. 35, issue no. 253
   
PUBLICATION DATE:
 
June 5, 1981
   
NEW MATTER:
 
photos and artwork
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown.  Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Show off now!
         
51.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
October 22, 1981
   
REGISTRATION NUMBER:
 
TX-852-256
   
ISSUE:
 
Vol. 35, issue no. 255
   
PUBLICATION DATE:
 
June 5, 1981
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
(C.O. corres.)
         
52.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 17, 1982
   
REGISTRATION NUMBER:
 
TX-895-688
   
ISSUE:
 
Vol. 35, issue no. 257
   
PUBLICATION DATE:
 
August 1, 1981
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown.  Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Just imagine, a new sexier you! (C.O. corres.)
         
53.
 
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
March 17, 1982
   
REGISTRATION NUMBER:
 
TX-872-313
   
ISSUE:
 
Vol. 35, issue no. 259
   
PUBLICATION DATE:
 
September 15, 1981
 
  
NEW MATTER:
  
additions and compilation

 

 
16

--------------------------------------------------------------------------------

 
 

   
PUB FREQUENCY:
 
Other
   
IMPRINT:
 
Hollywood: Frederick’s of Hollywood
   
ISSN NUMBER:
 
0162-0401 = Frets
   
NOTES:
 
Frequency unknown. Description based on: Vol. 34, issue no. 242
   
MISCELLANEOUS:
 
Issue ti.: Don’t miss it.
         
54.
 
PARTY OF THE FIRST:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
   
PARTY OF THE SECOND:
 
Crédit Agricole Indosuez
   
DOCUMENT TYPE:
 
Assignment of Copyright
   
REGISTRATION DATE:
 
1990
   
EXECUTED:
 
September 29, 1997
   
RECORDED DATE:
 
October 9, 1997
   
NOTES:
 
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other titles.
Subsidiary intellectual property security agreement.
   
MICROFILM:
 
V003405 P125
         
55.
 
APPLICATION TIME:
 
Intimate details by Frederick’s of Hollywood.
   
APPLICATION AUTHOR:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
   
CLASS:
 
TX (Textual Works)
   
REGISTRATION DATE:
 
October 24, 1990
   
ISSUE:
 
Vol. 1, issue no. 1
   
PUBLICATION DATE:
 
September 19, 1990
   
NEW MATTER:
 
additions and compilation
   
PUB FREQUENCY:
 
Other
   
NOTES:
 
Frequency unknown.
         
56.
 
OWNER:
 
Private Moments, Inc.
   
APPLICATION AUTHOR:
 
New textual and pictorial material; Private Moments, employer for hire.
   
CLASS:
 
TX (Textual Works)
   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
September 23, 1982
   
REGISTRATION NUMBER:
 
TX-1-085-885
   
PUBLICATION DATE:
 
September 17, 1982
   
NEW MATTER:
 
“new textual and pictorial material.”
   
REGISTRATION DEPOSIT:
 
23 p.
   
IMPRINT:
 
Los Angeles: Private Moments, c1982.
   
MISCELLANEOUS:
 
C.O. corres.
         
57.
 
CLASS:
 
TX (Textual Works)
   
RETRIEVAL CODE:
 
B (Monographic Works of a Non-dramatic Literary Nature)
   
STATUS:
 
Registered
   
REGISTRATION DATE:
 
June 1, 1987
   
PUBLICATION DATE:
 
February 23, 1987
   
NEW MATTER:
 
additions and compilation
         
58.
 
PARTY OF THE FIRST:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
   
PARTY OF THE SECOND:
 
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood
   
DOCUMENT TYPE:
 
Assignment of Copyright
   
REGISTRATION DATE:
 
1987
   
EXECUTED:
 
September 29, 1997
   
RECORDED DATE:
 
October 9, 1997
   
NOTES:
 
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other
titles.  Subsidiary intellectual property security agreement.
 
  
MICROFILM:
  
V003405 P125

 

 
17

--------------------------------------------------------------------------------

 